149 F.3d 1191
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Cynthia STORER, Plaintiff-Appellant,v.COUNTY of Santa Fe; Santa Fe Solar Homes; Keith Macduffee;Holly Hart, Attorney; Attorney General, Consumer ProtectionDivision; Tini Garcia; Risk Management of C.I.D.; OrlandoMartinez; Ed's Floor; Bruce Beers-Green; John Stever; Kortz,Journeyman; Kissenger, Journeyman; Pond Genald, Appraiser;Amrep; Ecia; Eldorado Subdivision; The Department of Housingand Urban Development; Interstate Lending Corporation; FirstInterstate Mortgage; C. Friedman, Defendants-Appellees.
No. 97-2198.
United States Court of Appeals,Tenth Circuit.
April 28, 1998.

Before TACHA, LOGAN, and LUCERO, Circuit Judges.


1
ORDER AND JUDGMENT*


2
The district court, after finding plaintiff's complaint incomprehensible, granted defendants' motions to dismiss for failure to state a claim upon which relief could be granted.1  See Fed.R.Civ.P. 12(b)(6).


3
We uphold a dismissal under Fed.R.Civ.P. 12(b)(6) only when it appears that the plaintiff can prove no set of facts in support of the claims that would entitle [her] to relief, accepting the well-pleaded allegations of the complaint as true and construing them in the light most favorable to the plaintiff.


4
Yoder v. Honeywell Inc., 104 F.3d 1215, 1224 (10th Cir.)  (quotation omitted), cert. denied, --- U.S. ----, 118 S. Ct. 55, 139 L. Ed. 2d 19 (1997).  After our de novo review of the briefs, pleadings, and record in this case, we agree with the district court that plaintiff's claims are incomprehensible and further conclude that this appeal is frivolous.


5
The judgment of the United States District Court for the District of New Mexico is AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


1
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a); 10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument